
	
		I
		111th CONGRESS
		1st Session
		H. R. 2405
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Latham (for
			 himself, Mr. McCotter, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  veterans enrolled in the health system of the Department of Veterans Affairs
		  the option of receiving covered health services through facilities other than
		  those of the Department.
	
	
		1.Short titleThis Act may be cited as the Richard
			 Helm Veterans’ Access to Local Health Care Options and Resources Act.
		2.Requirement for
			 payments to facilities other than the Department of Veterans Affairs for
			 covered health services
			(a)Requirement To
			 authorize receipt of covered health services at non-Department facilities
			 pursuant to contracts with such facilitiesSubsection (a) of
			 section 1703 of title 38, United States Code, is amended to read as
			 follows:
				
					(a)An enrolled veteran may elect to receive
				covered health services through a non-Department facility. Such an election
				shall be made by submission to the Secretary of an application in accordance
				with such regulations as the Secretary prescribes. The Secretary shall
				authorize such services to be furnished to such veteran pursuant to contracting
				with such a facility to furnish such services to such a veteran, as authorized
				in section 1710 of this
				title.
					.
			(b)Descriptions of
			 covered health services and enrolled veteransSuch section is
			 further amended by adding at the end the following new subsection:
				
					(e)For purposes of subsection (a)—
						(1)a covered health
				service is any hospital care, medical service, rehabilitative service, or
				preventative health service for which the veteran described in such subsection
				is eligible under this title; and
						(2)an enrolled
				veteran is a veteran who is enrolled in the system of patient enrollment
				established under section 1705(a) of this
				title.
						.
			(c)Effective
			 dateThe Secretary of Veterans Affairs shall implement the
			 amendments made by subsections (a) and (b) in order for enrolled veterans
			 described in section 1703(e)(2) of title 38, United States Code, as added by
			 subsection (b), to receive covered health services in accordance with section
			 1703(a) of such title, as amended by subsection (a), not later than 180 days
			 after the date of the enactment of this Act.
			3.Authority of
			 Department of Veterans Affairs pharmacies to dispense medications to veterans
			 on prescriptions written by private practitionersSection 1712 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(f)Subject to section
				1722A of this title, the Secretary shall furnish to a veteran, through a
				Department health-care facility, such drugs and medicines as may be ordered on
				prescription of a duly licensed physician in the treatment of any illness or
				injury of the veteran provided pursuant to the authority to contract with a
				non-Department facility for such treatment under section 1703 of this
				title.
				.
		
